                     Case 1:18-cv-02357-ELH Document 205 Filed 11/12/19 Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
                                                           OFFICE OF THE CLERK

                                                                                                                   Felicia C. Cannon, Clerk of Court
                                                                                                                Elizabeth B. Snowden, Chief Deputy
Reply to Northern Division Address                                                                                   Catherine Stavlas, Chief Deputy


                                                              November 12, 2019


         CIRCUIT COURT FOR BALTIMORE CITY
         COURTHOUSE EAST
         111 N. CALVERT STREET, ROOM 462
         BALTIMORE, MD 21202

                   RE:        Mayor and City Council of Baltimore v. BP P.L.C., et al
                              Civil Action No. ELH-18-2357
                              24-C-18-004219

         Dear Clerk:

                  On November 12, 2019, the Honorable Ellen L. Hollander signed an order lifting the stay
         of execution of the remand order signed on June 10, 2019, remanding the above-entitled case to
         your Court. Enclosed is a certified copy of the memorandum opinion, remand order and order
         lifting stay, together with a certified copy of the docket entries. We have discontinued our
         previous practice of sending the state court original papers which were filed in this Court.
         Should you need certified copies of any papers you may contact the Deputy Clerk below.

                   Kindly acknowledge receipt of the enclosed on the duplicate copy of this letter.

                   Thank you for your cooperation in this matter.

                                                                                 Sincerely,

                                                                                 Felicia C. Cannon, Clerk

                                                                       By:              /s/
                                                                                 Holly Lee                     Deputy Clerk

         Enclosures

         ACKNOWLEDGED RECEIPT THIS                                         DAY OF                              2019
         Remand Letter to Court (Rev. 9/4/2001)




          Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
          Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                             Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
